BY THE COURT
(Putnam, J., Riley, J. & Tomasello, J.)
—These cases arose out of an ordinary collision of two motor vehicles at the intersection of two streets, and they fall within the general rule that when a collision occurs at intersecting streets the issues of due care and negligence of the respective drivers of the automobiles present questions of fact. Walsh v. Wilson, 281 Mass. 78.
The judge specifically found that both drivers were negligent and found for the defendant in each case. There is no incon*166sistency in those findings and the requests presented by the plaintiff and granted by the court, and the denial of certain other requests presented by the defendant was, under the circumstances, correct.
Report dismissed with double costs.